DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onitani et al. (US Patent Application No. 2003/0034554) (“Onitani”) in view of Tsukahara et al. (US Patent Application Publication No. 2004/0082100) (“Tsukahara”).
Regarding Claim 1, Onitani teaches a thermally-regulated electronic device, comprising: a substrate (Figure 3, item “TEFLON” on bottom); a heat source coupled to the substrate (¶0042, see also Figures 3, 4, etc); a multilayer interconnect coupled to the substrate including a 

    PNG
    media_image1.png
    273
    553
    media_image1.png
    Greyscale

Onitani does not specifically teach the heat source is disposed within the substrate, although Onitani does teach coupling of a heat source to the substrate as indicated above.  
Regarding Claim 4, Onitani further teaches each of the plurality of metal layers is in direct contact with an adjacent portion of the HTCD layer (see annotated Figure 2 above).
Regarding Claim 5, Onitani teaches Claim 1 as indicated above.  Onitani does not specifically teach the HTCD layer includes an HTCD material having a thermal conductivity greater than or equal to 1W/(cm-K) and an electrical resistance greater than or equal to 10K Ohm-cm, although Onitani does teach the HTCD layer contains metal oxides and ceramics (¶0104, in addition to alumina - ¶0095, which are insulating materials) and the layer has a thermal conductivity no smaller than 17W/m*K (¶0108).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the electrical resistance and thermal conductivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 6, Onitani further teaches the HTCD layer includes an HTCD material selected from the group consisting of metal oxides, metal nitrides, ceramics, and combinations thereof (¶0104).
Regarding Claim 9, Onitani further teaches the HTCD layer has a minimum thickness of 2 nm (¶0238).
Regarding Claim 10, Onitani further teaches the heat source comprises a semiconductor junction (¶0042).
Regarding Claim 11, Onitani further teaches wherein the heat source comprises a resistive conductor (Figure 2, item 3a, ¶0134 - the layers are conductive and have resistance - the Examiner also notes the same is true for solder attachments depicted in Figures 3-5 between the chips and wiring substrates).
Regarding Claim 12, Onitani further teaches wherein the heat source is selected from the group consisting of a phase change material, a phase change memory cell, a memory array, a thin film switch, an ovonic threshold switch, a transistor, an integrated circuit, a resistive conductor (¶0134), a semiconductor junction (¶0042), an LED, a laser diode, an imager, and combinations thereof (¶0208). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Onitani as modified as applied to Claim 5 above, and further in view of Sherrer et al. (US Patent Application Publication No. 2012/0062335) ("Sherrer").
Regarding Claim 7, Onitani as modified teaches Claim 5 as indicated above.  Onitani as modified does not specifically teach the HTCD layer includes an HTCD material selected from the group consisting of aluminum nitride (AlN), beryllium oxide (BeO), silicon carbide (SiC), boron nitride (BN), and combinations thereof, although Onitani as modified does teach other metal oxides as indicated in the rejection of Claims 5-6.  Sherrer teaches using BeO as a functional equivalent to Al2O3 in high thermal conductivity dielectric applications (¶0063, see "BeO, …, AlN, SiC, and/or Si, and or may be on Al2O3).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing as it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.
Response to Arguments


Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to the amended language “the plurality of metal layers including at least three metal layers,” the Examiner notes Onitani specifically teach the language as required in the claim – see annotated Figure 2 in the rejection of Claim 1 above. Therefore, Applicant’s arguments are not persuasive.
Regarding Applicant’s arguments directed to the thermal insulating properties of the dielectric layer of Onitani, the Examiner notes thermal insulation is an inherent property in every material. To suggest otherwise would be a violation of the laws of thermodynamics (The second law of thermodynamics states that in a natural thermodynamic process, the sum of the entropies of the interacting thermodynamic systems never decreases – in other words, heat does not spontaneously pass from a colder body to a warmer body).  Applicant’s suggestion that the dielectric layer of Onitani does not provide any degree of thermal insulation is simply incorrect- the existence of the layer must provide some insulation (the Examiner further notes no degree of insulation is required by the claim language either, thus if Onitani suffers from this issues, the Examiner notes the current claims must suffer as well).   Applicant has argued the Examiner has not provided the term “thermally insulating” with the required broadest reasonable interpretation, however the Examiner has done just that. Thermally insulating has been interpreted in the broadest reasonable way – a layer that provides some degree of thermal insulation.  Should Applicant be attempting to argue that “thermally insulating” provides perfect insulation that allows absolutely no heat transfer between the claimed items, the Examiner notes Applicant has fun afoul of the laws of thermodynamics in the opposite direction (a perfect .
Conclusion










Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK W. TORNOW
Primary Examiner
Art Unit 2891


/MARK W TORNOW/Primary Examiner, Art Unit 2891